Title: To James Madison from Richard Forrest, 15 August 1810
From: Forrest, Richard
To: Madison, James


Dear & respected Sir,Washington Augt 15th. 1810
Having but this moment returned from Marlbro’ where I went on Saturday even’g on a visit to my family, I have only time to offer my best thanks for your esteemed favor of the 9th inst, and to assure you that, I most cordially acquiesce in the plan which you recommend to be pursued in the case to which I refered in my letter of the 6th. inst.
I am happy to learn that the National Intelligencer gets regularly to hand, and will use my endeavor to render its future conveyance equally certain.
Docr. Tucker was little or no better by the last accts. from him. I remain with the great respect &c Your Most obt Servt.
Rd. Forrest
